Citation Nr: 1411913	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-42 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension and if so, whether service connection is warranted for hypertension.  

2.  Entitlement to an increased evaluation for eczema, currently rated 30 percent disabling.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to an initial compensable evaluation for onychomycosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to May 2006. 

This case came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Board remanded this matter in September 2011.

In February 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a November 2006 rating decision on the basis that the evidence did not show a current disability which can be related to service or that hypertension was clinically diagnosed.  

2.  The prior rating decision was not appealed nor was there new and material evidence submitted during the appeal period.  

3.  The evidence received since the November 2006 decision includes a diagnosis of hypertension.  

4.  The Veteran's eczema covers more than 40 percent of the entire body. 

5.  The Veteran has large hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.

6.  The Veteran's onychomycosis has one characteristic of disfigurement.  


CONCLUSIONS OF LAW

1.  The November 2006 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2013).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  For the entire period on appeal, the criteria for a 60 percent disability evaluation for eczema have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code (DC) 7806 (2013).

4.  For the entire period on appeal, the criteria for a 10 percent disability evaluation for hemorrhoids have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7336 (2013).

5.  For the entire period on appeal, the criteria for a 10 percent disability evaluation for onychomycosis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, DCs 7800, 7813 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Criteria & Analysis

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The Veteran's claim of entitlement to service connection for hypertension was originally denied in a November 2006 rating decision.  The essential basis for the decision was that there was no medical evidence of a current disability which could be related to service or clinically diagnosed hypertension.  The Veteran did not file a notice of disagreement with the decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the November 2006 rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  

In connection with the claim to reopen, the RO obtained VA treatment records, including a December 2009 diagnosis of hypertension.  Since this reflects medical evidence of clinically diagnosed hypertension, it raises a reasonable possibility of substantiating the claim of service connection for hypertension; therefore, the Board finds the evidence to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2012). 

Increased Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Eczema

Criteria & Analysis

A November 2006 rating decision granted service connection for eczema, and assigned a noncompensable disability rating effective June 1, 2006.  The Veteran did not file a notice of disagreement related to the November 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  The Veteran filed the increased rating claim on appeal in October 2008.  An April 2009 rating decision assigned a 30 percent disability rating effective October 31, 2008 under DC 7806.  At the February 2012 Board hearing, the Veteran limited his appeal to entitlement to a disability rating of 60 percent for eczema.  See pp. 7, 8.  Thus, the determination below need only pertain to this matter.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Diagnostic Code 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

After reviewing all of the evidence of record, the Board finds that the Veteran's disability picture is more accurately reflected by a 60 percent disability rating, as the evidence of record demonstrates that the Veteran has eczema that covers more than 40 percent of the entire body.  The Veteran underwent a VA examination in March 2009.  The examiner diagnosed eczema.  In August 2009, the Veteran stated that the condition covered more than 40 percent of the entire body.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary with regard to this issue.






Hemorrhoids

Criteria & Analysis

A November 2006 rating decision granted service connection for hemorrhoids, and assigned a noncompensable disability rating effective June 1, 2006 under DC 7336.  The Veteran did not file a notice of disagreement related to the November 2006 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the November 2006 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  The Veteran filed the increased rating claim on appeal in October 2008.  At the February 2012 Board hearing, the Veteran limited his appeal to entitlement to a disability rating of 10 percent for hemorrhoids.  See p. 10.  Thus, the determination below need only pertain to this matter.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Diagnostic Code 7336 provides ratings for internal or external hemorrhoids.  Mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling.  38 C.F.R. § 4.114. 

The Veteran underwent a VA examination in March 2009.  He reported that hemorrhoids bothered him three to four times a week.  He stated that he used medicated pads three to four times a week.  He reported frequent rectal bleeding.  He stated that he had anal itching, burning, difficulty passing stool, and pain.  

Following physical examination, the examiner diagnosed hemorrhoids and noted that the Veteran used a donut seat when driving as a courier.   

After reviewing all of the evidence of record, the Board finds that the Veteran's disability picture is more accurately reflected by a 10 percent disability rating, as the evidence of record demonstrates that the Veteran has large hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary with regard to this issue. 


Onychomycosis

Criteria & Analysis

An April 2009 rating decision granted service connection for onychomycosis, and assigned a noncompensable disability rating effective October 31, 2008 under DC 7813.  At the February 2012 Board hearing, the Veteran limited his appeal to entitlement to a disability rating of 10 percent for onychomycosis.  See p. 12.  Thus, the determination below need only pertain to this matter.  See Hamilton v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd 39 F.3d 1574 (Fed. Cir. 1994) (holding a Veteran may limit an appeal as he wishes and, such limitation serves to limit, if not remove, the Board's authority to adjudicate the claim); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Diagnostic Code 7813 provides that dermatophysosis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7800 provides that disfigurement of the head, face, or neck is assigned a 10 percent evaluation if there is one characteristic of disfigurement.  The eight characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or more inches (13 or more centimeters (cm.)) in length; (2) A scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) The surface contour of the scar is elevated or depressed on palpation; (4) The scar is adherent to underlying tissue; (5) The skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) The skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) There is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); (8) The skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800 (2013).

The Veteran underwent a VA examination in March 2009.  The examiner noted that the Veteran had onychomycosis of all toenails.  At the February 2012 Board hearing, the Veteran testified that his onychomycosis is tender and has a bad odor.  After reviewing all of the evidence of record, the Board finds that the Veteran's disability picture is more accurately reflected by a 10 percent disability rating, as the evidence of record demonstrates that the Veteran has onychomycosis with one characteristic of disfigurement.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary with regard to this issue.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran has not asserted that the eczema, hemorrhoids, or onychomycosis causes him to be unemployable.  In fact, he is currently employed.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  

Subject to the law and regulations governing the payment of monetary benefits, entitlement to a disability rating of 60 percent for eczema is granted.  

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to a disability rating of 10 percent for hemorrhoids is granted.  

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to an initial disability rating of 10 percent for onychomycosis is granted.  


REMAND

Having reopened the claim for service connection for hypertension, additional development is necessary before a final determination may be entered.  The Veteran's service treatment records documented several instances of elevated borderline hypertension.  VA treatment records reflect that the Veteran was diagnosed with hypertension in December 2009.  As the record reflects that the Veteran has a current diagnosis of hypertension and the Veteran's service treatment records document borderline hypertension, the Board finds after resolving any benefit of the doubt in favor of the Veteran, a VA examination to determine the etiology of the Veteran's current hypertension is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013).

In December 2011, the Veteran completed a VA Form 21-4142, Authorization and Consent to Release Information, in order to obtain private treatment records from Indian Hospital Services.  The Board finds that a remand is necessary to request these records.  Unfortunately, the December 2011 VA Form 21-4142 is no longer valid, as a VA Form 21-4142 expires 180 days after it is signed.  A letter should be sent to the Veteran explaining that he needs to complete and sign a new VA Form 21-4142 to allow VA to request his records from Indian Hospital Services.  

On remand, pertinent, outstanding VA treatment records should be physically or electronically associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service hypertension symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Send a letter to the Veteran clarifying the need for him to complete and sign an authorization form (VA Form 21-4142) to allow VA to request his records from Indian Hospital Services.  The RO/AMC should explain that his previously executed release is no longer valid.  Then, request those records.  The RO must make at least two requests to any custodian of private records in an effort to obtain such records, unless it is made evident by the first request that a second request would be futile in obtaining such records. 

3.  Relevant treatment records dating from October 2013 to the present from the Prescott VA Medical Center should be obtained.

4.  After associating with the claims folder any pertinent outstanding records, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any hypertension found to be present.

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must also review all records in Virtual VA, and specifically state the date of the last record reviewed in Virtual VA. 

All indicated studies should be performed and all findings should be reported in detail. 

If hypertension is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension is related to his military service.  In reaching a conclusion, the examiner should consider the Veteran's borderline elevated blood pressure readings in service.

A complete rationale should be given for any opinion provided. 

5.  After completing the above development, readjudicate the claim.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


